             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

HOLGUIN-BRIONES, EVER ABRAHAM                 )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )
                                              )
Kevin K. MCALEENAN, in his Official           )
Capacity as the Acting Secretary of the       )
Department of Homeland Security;              )          Case No. CIV-19-513-D
William BARR, in his Official Capacity as     )
the Acting U.S. Attorney General;             )
Mark MORGAN, in his Official Capacity         )
as the Acting Director of U.S. Immigration    )
Customs & Enforcement; Miguel VERGARA, )
in his Official Capacity as U.S. Immigration  )
and Customs Enforcement Field Office          )
Director-Dallas; Paul HUNKER, in his Official )
Capacity as Dallas Office of Chief Counsel;   )
Mark KOUMANS, Acting Director of U.S.         )
Citizenship and Immigration Services; and     )
8) Tony Bryson, Director of Texas Service     )
Center Respondents.                           )
                                              )
       Defendants.                            )

                                          ORDER

       Before the Court is Plaintiff’s Motion for Temporary Retraining Order and Request

for Emergency Stay [of] Removal [Doc. No. 3] (“TRO Motion”).

       Plaintiff states, in summary, that he became subject to a final removal order on May

17, 2019, when the Board of Immigration Appeals dismissed his appeal and denied a

request for stay of removal on June 4, 2019. [Doc. No. 3 at 3]. Plaintiff further states that,
after the effective date of the removal order, he filed a Deferred Action for Childhood

Arrivals (“DACA”) renewal application on May 24, 2019.

       Plaintiff asserts through counsel that he is currently being transported to the United

States-Mexico border for removal.          Plaintiff asks this Court to temporarily restrain

Defendants from effecting his removal while his DACA renewal application is pending.

Plaintiff asserts claims under 28 U.S.C. § 1361 stating inter alia, that certain Defendants

have not acted on his May 24, 2019, DACA renewal application within a reasonable time.

Also, although unclear, Plaintiff appears to assert a claim under the Constitution’s Due

Process Clause.

       This Court lacks jurisdiction to hear the TRO Motion. Plaintiff asks the Court to

prevent Defendants from acting upon an existing order of removal.                  Jurisdiction is

precluded by 8 U.S.C. § 1252(g) which states:

       Except as provided in this section and notwithstanding any other provision of law
       (statutory or nonstatutory), including section 2241 of Title 28, or any other habeas
       corpus provision, and sections 1361 and 1651 of such title, no court shall have
       jurisdiction to hear any cause or claim by or on behalf of any alien arising from the
       decision or action by the Attorney General to commence proceedings, adjudicate
       cases, or execute removal orders against any alien under this chapter.

8 U.S.C.A. § 1252(g).

       Thus, the Court, denies the instant TRO Motion.

       IT IS SO ORDERED this 5th day of June, 2019.




                                                2
